Judgment, Supreme Court,
New York County (Allen G. Alpert, J.), rendered November 29, 1990, which convicted defendant, after a non-jury trial, of criminal sale of a controlled substance in the third degree and sentenced him, as a predicate felony offender, to a term of imprisonment of 5 to 10 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence was sufficient as a matter of law to find, beyond a reasonable doubt, that defendant sold cocaine to the undercover officer and was not acting as the officer’s purchasing agent in the transaction (see, People v Lam Lek Chong, 45 NY2d 64, 74). In view of the chemist’s laboratory analysis, defense counsel had good reason to stipulate to the cocaine contents of the vials defendant sold to the officer, and there is thus no merit to defendant’s argument that such stipulation deprived him of effective assistance of counsel. Concur — Carro, J. R, Kupferman, Asch and Smith, JJ.